Exhibit 10.11

THIS NOTE IS EXECUTED AND DELIVERED AS PART OF THE CONFIRMED FIRST AMENDED JOINT
PLAN OF REORGANIZATION OF BIOVEST INTERNATIONAL, INC., BIOVAX, INC., AUTOVAXID,
INC., BIOLENDER, LLC AND BIOLENDER II, LLC, AS MODIFIED, IN THE JOINTLY
ADMINISTERED CHAPTER 11 CASE STYLED IN RE: ACCENTIA BIOPHARMACEUTICALS, INC.,
CASE NO. 8:08-BK-17795-KRM, IN THE UNITED STATES BANKRUPTCY COURT FOR THE MIDDLE
DISTRICT OF FLORIDA, TAMPA DIVISION, AND IS, THEREFORE, EXEMPT FROM DOCUMENTARY
STAMP TAX PURSUANT TO 11 U.S.C. §1146(a).

THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE
STATE SECURITIES LAWS. THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION
OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE OR SUCH
COMMON STOCK UNDER SUCH SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR
(B) AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS.

THIS NOTE IS ISSUED IN REGISTERED FORM. UNLESS THIS NOTE IS PRESENTED BY THE
HOLDER (AS DEFINED BELOW) TO THE COMPANY (AS DEFINED BELOW) FOR REGISTRATION OF
TRANSFER, EXCHANGE, CONVERSION OR PAYMENT, ANY TRANSFER, EXCHANGE OR OTHER USE
HEREOF SHALL BE VOID AND PAYMENT SHALL NOT BE MADE.

TRANSFER OF ALL OR ANY PORTION OF THIS NOTE IS PERMITTED SUBJECT TO THE
PROVISIONS SET FORTH IN THE SECURITY AGREEMENT (AS DEFINED BELOW).

SECURED TERM B NOTE

FOR VALUE RECEIVED, BIOVEST INTERNATIONAL, INC., a Delaware corporation with a
principal business address of 324 South Hyde Park Avenue, Suite 350, Tampa,
Florida 33606 (the “Company”), hereby promises to pay to VALENS OFFSHORE SPV I,
LTD., a Cayman Islands company with a principal business address of c/o Laurus
Capital Management LLC, 875 Third Avenue, 3rd Floor, New York, New York 10022
(the “Holder”) or its registered assigns or successors, the sum of One Million
Nine Hundred Eighty Thousand Five Hundred Ninety Two Dollars ($1,980,592.00)
(the “Principal Amount”), together with any accrued and unpaid interest hereon,
on November 17, 2013 or such earlier date as required pursuant to the terms
hereof whether by acceleration or otherwise (the “Maturity Date”), if not sooner
indefeasibly paid in full.

Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in that certain Term Loan and Security Agreement dated as
of November 17, 2010 (as amended, restated, modified and/or supplemented from
time to time, the “Security Agreement”) among the Company, the Holder, each
Lender from time to time party thereto and LV Administrative Services, Inc., as
administrative and collateral agent for the Holder and the other



--------------------------------------------------------------------------------

Lenders (the “Agent” together with the Holder and the other Lenders party
thereto, collectively, the “Credit Parties”).

This Secured Term B Note (the “Note”) is secured by a security interest and lien
on all assets of the Company including Accentia’s pledge of certain of the
shares of Biovest Common Stock it holds, in each case in accordance with the
terms of the Security Agreement and the Ancillary Agreements. This Note is
guaranteed by Accentia in accordance with and subject to the terms of the
Accentia Limited Guaranty. The indebtedness represented by this Note shall be a
senior obligation of the Company, except as otherwise expressly provided in the
Confirmed Plan for administrative expense claim carve-outs approved by orders of
the Bankruptcy Court and except that the Company’s obligations hereunder shall
be junior to the obligations of the Company to the Exit Lender in a maximum
amount of $3,000,000 in accordance with the terms of a Subordination Agreement
dated the date hereof between the Agent and the Exit Lender.

This Note shall be subject to the terms and provisions of the Confirmed Plan. To
the extent that there is any conflict between the terms and provisions of this
Note and the terms and provisions of the Confirmed Plan, the terms and
provisions of this Note shall control.

The following terms shall apply to this Note:

ARTICLE I

CONTRACT RATE AND MATURITY

1.1        Contract Rate.  Subject to Sections 4.2 and 5.9, interest payable on
the outstanding Principal Amount of this Note shall accrue at a simple interest
rate per annum equal to eight percent (8%) (the “Contract Rate”). Interest shall
be (i) calculated on the basis of a 365 day year, and (ii) payable on the
Maturity Date or upon the date of any Mandatory Prepayment (as defined below) or
Optional Prepayment (as defined below). If a Mandatory Prepayment or Optional
Prepayment occurs, accrued and unpaid interest on the portion of the Principal
Amount being repaid shall be due and payable at such time.

1.2        Principal Payments.  Subject to Sections 2.2 and 4.3, the outstanding
Principal Amount together with any accrued and unpaid interest and any and all
other unpaid amounts which are then owing by the Company to the Holder under or
in connection with this Note shall be due and payable on the Maturity Date.

ARTICLE II

PREPAYMENT

2.1        Optional Prepayment.  The Company may prepay this Note at any time,
in whole or in part, without penalty or premium (“Optional Prepayment”).

2.2        Mandatory Prepayment.  The Company shall prepay this Note as follows
(“Mandatory Prepayment”):

(a)        If the principal amount of and all interest on the Term A Notes have
been paid in full, upon receipt by the Company after the date hereof of cash
proceeds from any capital contribution, loan, or issuance of debt or equity (a
“Capital Raise”), and provided

 

2



--------------------------------------------------------------------------------

that the Capital Raise is from funds provided by Accentia (an “Intercompany
Funding”), thirty percent (30%) of the amount proposed to be funded by Accentia
in the Intercompany Funding shall first be used by Accentia to prepay the
Accentia Term Notes to the holders thereof and, if the Accentia Term Notes have
been paid in full, the balance of such thirty percent (30%) of the Intercompany
Funding, upon the receipt by the Company of the Intercompany Funding, shall then
be used to prepay the Term B Notes (on a pro rata basis). However, if the
Intercompany Funding was made with funds obtained by Accentia from a third
party, and if Accentia made a mandatory prepayment under and in accordance with
Section 2.2(a) of the Accentia Term Notes on account of such third party funding
(an “Accentia Mandatory Prepayment”), then the combined aggregate prepayment
required to be made under the Accentia Term Notes and the Term B Notes pursuant
to the preceding sentence will be reduced by the amount of such Accentia
Mandatory Prepayment actually made in respect of such Intercompany Funding. The
term “Capital Raise” shall not, in any event, include any new loans made by
Accentia to the Company after the date hereof, up to a maximum amount equal to
the difference between (x) $3,000,000 and (y) the principal amount outstanding
under the Exit Lender Credit Facility as of the date hereof. For purposes
hereof, cash proceeds received by the Company from the exercise of stock options
or stock purchase warrants shall not constitute a Capital Raise if the stock
option or stock purchase warrant was issued prior to the date hereof or issued
pursuant to the Confirmed Plan.

  (b)        On a Mandatory Prepayment Date, the amount required to be paid
pursuant to Section 2.2(a) (the “Mandatory Prepayment Amount”) shall be paid in
immediately available funds to the Holder. In the event the Company fails to pay
the Mandatory Prepayment Amount on the Mandatory Prepayment Date as set forth
herein, then it shall constitute an Event of Default hereunder.

ARTICLE III

CONVERSION OPTION

3.1        Conversion Election.  At any time after the date hereof, the Company
may elect to convert all or a portion of the principal and all accrued and
unpaid interest thereon outstanding under this Note into shares of Biovest
Common Stock (a “Conversion Election”) upon prior written notice to, and the
written consent of, the Holder. If the Company wishes to make a Conversion
Election, the Company shall give notice of such election by delivering an
executed and completed notice of conversion in substantially the form of Exhibit
A hereto (appropriately completed) (“Notice of Conversion”) to the Holder and
such Notice of Conversion shall provide a breakdown in reasonable detail of the
principal and accrued and unpaid interest thereon outstanding under this Note
that are being converted and the calculation of the number of shares of Biovest
Common Stock issuable to the Holder on conversion.

The number of shares of Biovest Common Stock issuable to the Holder (the
“Conversion Shares”) upon its delivery of a Conversion Acceptance (as defined
below) shall be equal to (a) an amount equal to the aggregate portion of the
principal and accrued and unpaid interest thereon outstanding under this Note
being converted, divided by (b) ninety percent (90%) of the average closing
price publicly reported for the Biovest Common Stock for the ten (10) trading
days immediately preceding the date of the Notice of Conversion.

 

3



--------------------------------------------------------------------------------

The Holder shall have five (5) Business Days after receipt of a Notice of
Conversion to notify the Company in writing of whether or not it consents to the
Company’s Conversion Election (a “Conversion Acceptance”). If the Holder fails
to provide written notice to the Company, within such five (5) Business Day
period, the Holder shall be deemed not to have consented to such Conversion
Election.

3.2        Issuance of Conversion Shares.  If the Holder has delivered a
Conversion Acceptance (together with the surrender of this Note), effective as
of a Conversion Date (as hereinafter defined) and in accordance with the Notice
of Conversion, the Company shall make the appropriate reduction to the Principal
Amount and accrued and unpaid interest thereon outstanding under this Note as
entered in its register and its records, and if conversion is in part, issue a
new Secured Term B Note in accordance with Section 3.6 hereof. Each date on
which a Notice of Conversion is delivered to the Holder in accordance with the
provisions hereof shall be deemed a Conversion Date (a “Conversion Date”).
Pursuant to the terms of the Notice of Conversion and if the Holder has
delivered a Conversion Acceptance, the Company shall, within one (1) Business
Day after the date of the delivery to the Company of the Conversion Acceptance
(together with the surrender of this Note), issue instructions to its transfer
agent (accompanied by an opinion of counsel) to transmit the certificates
representing the Conversion Shares to the Holder, by crediting the account of
the Holder’s designated broker with the Depository Trust Corporation (“DTC”)
through its Deposit Withdrawal Agent Commission (“DWAC”) system within three
(3) Business Days after receipt by the Company of the Conversion Acceptance (the
“Delivery Date”). In the case of the exercise of the conversion rights set forth
herein and the consent of the Holder to such conversion, the conversion
privilege shall be deemed to have been exercised and the Conversion Shares
issuable upon such conversion shall be deemed to have been issued upon the date
of receipt by the Holder of the Notice of Conversion. The Holder shall be
treated for all purposes as the record holder of the Conversion Shares, unless
the Holder provides the Company written instructions to the contrary.

3.3        Late Payments.  The Company understands that a delay in the delivery
of the Conversion Shares in the form required pursuant to this Article III
beyond the Delivery Date could result in economic loss to the Holder. As
compensation to the Holder for such loss, in addition to all other rights and
remedies which the Holder may have under this Note, applicable law or otherwise,
the Company shall pay late payments to the Holder for any late issuance of the
Conversion Shares in the form required pursuant to this Article III upon
conversion of this Note, in the amount equal to $500 per Business Day after the
Delivery Date. The Company shall, jointly and severally, make any payments
incurred under this Section 3.3 in immediately available funds upon demand.

3.4        Adjustment Provisions.  The kind of shares or other securities to be
issued upon conversion as determined pursuant to Section 3.1 shall be subject to
adjustment from time to time upon the occurrence of certain events during the
period that this conversion right remains outstanding, as follows:

  (a)         If the Company at any time shall, by reclassification or
otherwise, change the Biovest Common Stock into the same or a different number
of securities of any class or classes, this Note, as to the unpaid Principal
Amount and the accrued and unpaid interest thereon, shall thereafter be deemed
to evidence the right to purchase an adjusted number of such

 

4



--------------------------------------------------------------------------------

securities and kind of securities as would have been issuable as the result of
such change with respect to the Biovest Common Stock (i) immediately prior to or
(ii) immediately after such reclassification or other change at the sole
election of the Holder.

3.5        Reservation of Shares.  During the period this conversion right
remains outstanding, the Company will reserve from its authorized and unissued
Biovest Common Stock a sufficient number of shares to provide for the issuance
of the Conversion Shares upon the full conversion of this Note. The Company
represents that, upon issuance, the Conversion Shares will be duly and validly
issued, fully paid and non-assessable. The Company agrees that its issuance of
this Note shall constitute full authority to its officers, agents, and transfer
agents who are charged with the duty of executing and issuing stock certificates
to execute and issue the necessary certificates for the Conversion Shares upon
the conversion of this Note.

3.6        Issuance of New Note.  Upon any partial conversion of this Note and
surrender of this Note, a new Secured Term B Note containing the same date and
provisions of this Note shall be issued by the Company to the Holder for the
unpaid Principal Amount and accrued and unpaid interest thereon which shall not
have been converted or paid. The Holder shall not pay any costs, fees or any
other consideration to the Company for the production and issuance of a new
Secured Term B Note.

3.7        Rule 144 Limitations.  Sales of the Conversion Shares by the Holder
will be subject to, and the Holder will comply with, the limitations on the
number of shares of Biovest Common Stock that may be sold from time to time
contained in Rule 144(e) of the Rules and Regulations under the Securities Act
of 1933, as amended, promulgated by the United States Securities and Exchange
Commission (“Rule 144”), without regard to whether or not the Holder is
considered an “Affiliate” of the Company for purposes of Rule 144(e).

ARTICLE IV

EVENTS OF DEFAULT

4.1        Events of Default.  The occurrence of any Event of Default under the
Security Agreement shall constitute an event of default (“Event of Default”)
hereunder.

4.2        Default Interest.  Following the occurrence and during the
continuance of an Event of Default, the Company shall pay additional interest on
the outstanding Principal Amount of this Note in an amount equal to the Contract
Rate plus four percent (4%) per annum (calculated based on a 365 day year), and
all outstanding obligations under this Note, the Security Agreement and each
other Ancillary Agreement, including unpaid interest, shall continue to accrue
interest at such additional interest rate from the date of such Event of Default
until the date such Event of Default is cured or waived.

4.3        Acceleration.  Upon an Event of Default, the entire outstanding
Principal Amount, together with all accrued but unpaid interest and all amounts
due and payable hereunder, shall be immediately due and payable hereunder,
without notice or demand. Upon an Event of Default, Holder may exercise any and
all other rights and remedies available to it under this Note, the Security
Agreement, the Guaranties, the other Ancillary Agreements and applicable law.

 

5



--------------------------------------------------------------------------------

4.4        Designated Directors.  In addition to any other remedies available to
Holder under this Note, the other Ancillary Agreements or under applicable law,
upon an Event of Default under Section 20(a) of the Security Agreement (after
giving effect to any applicable grace period provided therein) (a “Trigger
Event”), the Agent shall be entitled in its sole discretion to appoint and
maintain one-third (1/3) of the total number of directors of the Company (the
“Designated Directors”) and to remove from office any person so appointed and
appoint another person in his or her stead or fill his or her vacancy if he or
she shall resign. Following a Trigger Event, such right to appoint Designated
Directors shall continue notwithstanding the Company’s cure of any such Event of
Default until the BVTI Term Notes have been paid in full. Upon the occurrence of
a Trigger Event, the Board of Directors of the Company shall be restricted from
taking any action until the Agent shall have had a reasonable opportunity to
appoint the Designated Directors, except that the Board of Directors of the
Company shall, as promptly as practicable, take such action to permit compliance
with the provisions of this Note, including, without limitation, increasing the
size of the Board of Directors to permit the Agent to appoint the Designated
Directors and/or removal of existing directors.

ARTICLE V

MISCELLANEOUS

5.1        Cumulative Remedies.  The remedies under this Note shall be
cumulative.

5.2        Notice; Failure or Indulgence Not Waiver.  No failure or delay on the
part of the Holder hereof in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege. All rights and
remedies existing hereunder are cumulative to, and not exclusive of, any rights
or remedies otherwise available. The Company hereby waives all demands for
payment, presentations for payment, notices of intention to accelerate maturity,
notices of acceleration of maturity, protest, notice of protest and notice of
dishonor, to the extent permitted by law.

Upon execution of this Note, the Company acknowledges, agrees and confirms that
it has no defense, offset or counterclaim for any occurrence in relation to this
Note and the Company acknowledges that Holder has complied with all of its
obligations under the Security Agreement as of the date hereof. The liability of
the Company to the Holder shall be absolute and unconditional and without regard
to the liability of any other party.

5.3        Notices.  Any notice herein required or permitted to be given shall
be given in writing in accordance with the terms of the Security Agreement.

5.4        Amendment Provision.  The term “Note” and all references thereto, as
used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented, and any successor instrument as such successor instrument may be
amended or supplemented. This Note may not be amended or modified without the
written consent of the Holder and the Company, and subject, in any event, to the
Security Agreement.

 

6



--------------------------------------------------------------------------------

5.5        Assignability.    This Note shall be binding upon the Company and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may be assigned by the Holder in accordance with the
requirements of Section 24 of the Security Agreement. The Company may not assign
any of its obligations under this Note without the prior written consent of the
Holder and any such purported assignment without such consent shall be null and
void.

5.6        Cost of Collection.  Following the occurrence of an Event of Default
under this Note, the Company shall, jointly and severally, pay the Holder the
Holder’s reasonable costs of collection, including attorneys’ fees.

5.7        Governing Law, Jurisdiction and Waiver of Jury Trial.

  (a)        THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.

  (b)        THE COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE AND/OR
FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE
EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE
COMPANY, ON THE ONE HAND, AND THE HOLDER AND/OR ANY OTHER CREDIT PARTY, ON THE
OTHER HAND, PERTAINING TO THIS NOTE OR ANY OF THE OTHER ANCILLARY AGREEMENTS OR
TO ANY MATTER ARISING OUT OF OR RELATED TO THIS NOTE OR ANY OF THE ANCILLARY
AGREEMENTS; PROVIDED, THAT THE COMPANY ACKNOWLEDGES THAT ANY APPEALS FROM THOSE
COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF
NEW YORK, STATE OF NEW YORK; AND FURTHER PROVIDED, THAT NOTHING IN THIS NOTE
SHALL BE DEEMED OR OPERATE TO PRECLUDE THE HOLDER AND/OR ANY OTHER CREDIT PARTY
FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO
COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR
THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE
HOLDER AND/OR ANY OTHER CREDIT PARTY. THE COMPANY EXPRESSLY SUBMITS AND CONSENTS
IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH
COURT, AND THE COMPANY HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON
LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS. THE
COMPANY AND THE HOLDER HEREBY WAIVE PERSONAL SERVICE OF THE SUMMONS, COMPLAINT
AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREE THAT SERVICE OF
SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO THE COMPANY, THE AGENT OR THE HOLDER, AS APPLICABLE, AT THE
ADDRESS SET FORTH IN THE SECURITY AGREEMENT AND THAT SERVICE SO MADE SHALL BE
DEEMED COMPLETED UPON THE EARLIER OF THE COMPANY’S, THE AGENT’S OR THE HOLDER’S,
AS APPLICABLE, ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE
U.S. MAIL, PROPER POSTAGE PREPAID.

 

7



--------------------------------------------------------------------------------

  (c)        THE COMPANY DESIRES THAT ITS DISPUTES BE RESOLVED BY A JUDGE
APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE
BENEFITS OF THE JUDICIAL SYSTEM AND/OR OF ARBITRATION, THE COMPANY WAIVES ALL
RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE
ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE HOLDER
AND/OR ANY OTHER CREDIT PARTY, ON THE ONE HAND, AND/OR THE COMPANY, ON THE OTHER
HAND, ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS NOTE, ANY OTHER ANCILLARY
AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.

5.8        Severability.  In the event that any provision of this Note is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the limited extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision of this
Note which shall be enforceable to the maximum extent permitted by law.

5.9        Maximum Payments.  Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges hereunder exceed the maximum rate
permitted by such law, any payments in excess of such maximum rate shall be
credited against amounts owed by the Company to the Holder and thus refunded to
the Company.

5.10        Security Interest.  The Agent, for the ratable benefit of the Credit
Parties, has been granted a security interest in certain assets of the Company
as more fully described in the Security Agreement and the other Ancillary
Agreements.

5.11        Construction; Counterparts.  Each party acknowledges that its legal
counsel participated in the preparation of this Note and, therefore, stipulates
that the rule of construction that ambiguities are to be resolved against the
drafting party shall not be applied in the interpretation of this Note to favor
any party against the other. This Note may be executed by the parties hereto in
one or more counterparts, each of which shall be deemed an original and all of
which when taken together shall constitute one and the same instrument. Any
signature delivered by a party by facsimile or electronic transmission shall be
deemed to be an original signature hereto.

5.12        Registered Obligation.  Notwithstanding any document, instrument or
agreement relating to this Note to the contrary, transfer of this Note may only
be effected in accordance with the Security Agreement.

5.13        Only Registered Form of Notes.  This Note is issued in registered
form only. The Company shall maintain a register which shall reflect the
registration, transfer, conversion and exchanges of the Term B Notes. Any
transfer, exchange or conversion of this Note is required to be registered on
the register of the Company and only upon surrender of this

 

8



--------------------------------------------------------------------------------

Note for registration, exchange, conversion or transfer at the office of the
Company maintained for such purpose, or at such other location as designated by
the Company, accompanied with such other instruments as required by the Company,
and thereupon one or more new Notes, of authorized denominations and for the
same aggregate principal amount (or upon conversion, a reduced principal
amount), will be issued to the Holder or designated transferee or transferees.
The Company shall treat the person in whose name this Note is registered in the
register as the owner of this Note for the purposes of receiving payment of any
amounts due hereunder and for all other purposes whatsoever in connection with
this Note.

IN WITNESS WHEREOF, the Company has caused this Secured Term B Note to be signed
in its name effective as of November 17, 2010.

 

WITNESS:     BIOVEST INTERNATIONAL, INC.

/s/ YiYi Lam

    By:  

        /s/ David Moser

    Name:            David Moser     Title:            Secretary

 

9



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF CONVERSION

(To be executed by the Holder in order to convert the

Secured Term B Note)

The undersigned hereby elects to convert $             of the principal and
$             of the interest due on the Secured Term B Note dated as of
November 17, 2010 (the “Note”) issued by Biovest International, Inc. (the
“Company”) into shares of Common Stock of the Company in accordance with the
terms and conditions set forth in the Note, as of the date written below.

 

Date of Conversion:  

 

Conversion Price:  

 

Shares to be Delivered:  

 

Signature:  

 

Print Name:  

 

Address:  

 

Holder DWAC instructions:  

 

 

10